74 Cal. Rptr. 3d 453 (2008)
180 P.3d 223
VOICES OF THE WETLANDS
v.
CALIFORNIA STATE WATER RESOURCES CONTROL BOARD (Duke Energy Moss Landing LLC).
No. S160211.
Supreme Court of California.
March 19, 2008.
Review granted/briefing deferred (8.512(d)(2) civil case).
The petition for review is granted. Further action in this matter is deferred pending the dispositions of the petitions for certiorari in the United States Supreme Court in Entergy Corp. v. EPA, Nov. 2, 2007, No. 07-588; PSEG Fossil LLC. v. Riverkeeper, Inc., et al, Nov. 2, 2007, No. 07-589, 2007 WL 3270387, and Utility Water Act Group v. Riverkeeper, Inc., et al., Nov. 2, 2007, No. 07-597, 2007 WL 3274445, and further order of this court. (Cal. Rules of Court, rule 8.512(d)(2)).
CORRIGAN, J., was recused and did not participate.
GEORGE, C.J., and KENNARD, BAXTER, WERDEGAR, CHIN, and MORENO, JJ., concur.